Citation Nr: 1537061	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-08 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for diabetes with non-proliferative diabetic retinopathy.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for diabetic amyotrophy of the left lower extremity.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for diabetic amyotrophy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a written and signed statement received in June 2015, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeals for higher initial ratings for service-connected diabetes with non-proliferative diabetic retinopathy, left lower extremity diabetic amyotrophy, and left lower extremity diabetic amyotrophy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of higher initial ratings for service-connected diabetes with non-proliferative diabetic retinopathy, left lower extremity diabetic amyotrophy, and left lower extremity diabetic amyotrophy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in June 2015, the Veteran withdrew from consideration the appeals of higher initial ratings for service-connected diabetes with non-proliferative diabetic retinopathy, left lower extremity diabetic amyotrophy, and left lower extremity diabetic amyotrophy.  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of an initial disability rating in excess of 20 percent for diabetes with non-proliferative diabetic retinopathy, having been withdrawn, is dismissed.

The appeal of an initial disability rating in excess of 20 percent for diabetic amyotrophy of the left lower extremity, having been withdrawn, is dismissed.

The appeal of an initial disability rating in excess of 20 percent for diabetic amyotrophy of the right lower extremity, having been withdrawn, is dismissed


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


